DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 - 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KITAMOTO (2014/0191625).
As to claim 14, KITAMOTO discloses an abnormality detection system for rotation angle sensor for an electric motor (31) of an electric power steering apparatus (10) for assisting steering (30) of a motor vehicle configured to generate a sensor signal that represents the rotor position of the electric motor’s rotor, wherein the rotor position sensor (53, 63) comprises: two redundant angle sensor units (70, 80) configured to generate electrical signals (S1 – S4) having different phases [0043] in accordance with rotation of a rotary shaft (31a) of the electric motor (31) that is a sensing target, wherein each of the angle sensor units comprises tunnel magnetoresistive elements [0102], [0031], [0037] – [0040] (Note Fig.  1, 2 and 5). 

    PNG
    media_image1.png
    373
    364
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    568
    media_image2.png
    Greyscale



As to claim 15, KITAMOTO discloses that the electrical signals from each of the angle sensor units include positive and negative sine signals having a phase difference of 180° and positive and negative cosine signals having a phase difference of 180° [0041], [0043], [0052], [0107].

As to claim 16, KITAMOTO discloses that the rotor position sensor (63) has a microcomputer (42) that is configured to compute a rotation 

As to claim 17, KITAMOTO discloses that the microcomputer (42) is further designed to detect an abnormality in the electrical signals (S1 – S4) [0046], [0051].

As to claim 18, KITAMOTO discloses that the microcomputer (42a) is further designed to calculate the rotation angle based on the electrical signals (S1 – S4) generated by one of the angle sensor units (70, 80) if an abnormal signal is detected in the other of the angle sensor units [0051] – [0055].

As to claim 19, KITAMOTO discloses that the microcomputer (42) is designed to detect the abnormality in the electrical signals (S1 – S4) by comparison of the signals between the angle sensor units [0063, TABLE 1].

As to claim 20, KITAMOTO discloses that the microcomputer (42) is designed to detect the abnormality in the electrical signals by comparison 

As to claim 21, KITAMOTO discloses that each of the sensor units (70, 80) comprises a first bridge circuit (70a, 80a) and a second bridge circuit (70b, 80b) [0039], (Fig. 5).

As to claim 22, KITAMOTO discloses that the second bridge circuit (80) is disposed so as to be offset from the first bridge circuit (70) by a prescribed angle of 45° in the rotation direction of the rotary shaft (31a) [0043].

As to claim 23, KITAMOTO discloses that the first (70) and second (80) bridge circuits are formed each of a first half bridge circuit (71, 73; 81, 83) in which two tunnel magnetoresistive elements are connected in series, and a second half bridge circuit (72, 74; 82, 84) in which two tunnel magnetoresistive elements are connected in series, wherein the first ends (Fig. 5) of the two half bridge circuits are connected to a power source and the second ends of the two half bridge circuits are grounded (Fig. 5), [0039].

As to claim 24, KITAMOTO discloses that the angle sensor units (70, 80) are arranged to have an offset angle of 45° in the rotation direction of the rotary shaft (31a) [0043].

As to claim 25, KITAMOTO discloses that the two sensor units (70, 80) including the first and second bridge circuits, respectively, are arranged in a concentric manner on a same sensor substrate [0043].

As to claim 26, KITAMOTO discloses that for assisting steering of a motor vehicle by conferring torque generated by an electric motor (31) to a steering mechanism by a rotation of a rotor (21, 22) of the motor (31) in relation to a stator(), the apparatus comprising a rotor position sensor (70, 80) according to claim 14, wherein the rotor position sensor (70, 80) is able to redundantly measure the rotor position of the rotor of the electric motor (31) [0030], [0036], (Fig. 4).




Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KAWANO et al. (2016/0231142) is cited for its disclosure of a motor rotational angle detection device and electric power steering device using motor rotational angle.
SATOU et al. (2011/0087456) is cited for its disclosure of a rotation angle detection device and electric power steering system.
Sone (9,663,140) is cited for its disclosure of an electric power steering system for vehicle including a motor, rotation angle sensors, a determination unit, and a control unit.
Gehringer et al. (9,528,856) is cited for its disclosure of an energy-self-sufficient multiturn rotary encoder and method for determining a unique position of an encoder shaft by means of the multiturn rotary encoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858